Citation Nr: 1421085	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  09-24 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney at Law


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from September 1952 to September 1974, including service in Thailand.  He died in March 2008.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2012, the Board remanded this case for further development.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, although the Board regrets the additional delay, a remand is necessary with respect to the issue on appeal to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Upon review of the claims file, the Board finds that all of the development directed by the Board in its prior September 2012 remand has not been accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

As noted above, the Veteran died in March 2008.  His death certificate states that the cause of his death was a gunshot wound of the head and notes that it was a probable suicide.  The Board previously remanded this case to obtain a VA opinion addressing whether the Veteran had any psychiatric disorder, including posttraumatic stress disorder (PTSD), related to his service that caused or contributed to his death.  Moreover, given an August 2009 private opinion by R.N., M.D., which indicated a possible causal relationship between the Veteran's heart disability and his death, the Board also directed the AOJ to obtain a VA opinion to address the extent to which either his service-connected heart diseases, including hypertension or the medications taken for his service-connected disabilities, caused or contributed to the Veteran's death.  The AOJ was also directed to obtain treatment records from the Family Counsel Center in Rockledge, Florida, which upon request were submitted by the appellant in October 2012.  

A VA opinion addressing the Veteran's psychiatric disorder was prepared in March 2013.  The examiner determined that since he had never examined the Veteran, it would be unethical to proffer an opinion posthumously.  The examiner continued that he could not say without speculation whether the Veteran had PTSD despite being diagnosed with other psychiatric conditions.  It would be more important to rely upon the diagnostic impressions of those professionals who examined and treated the Veteran.  He was apparently given several different diagnoses, including, but not limited to, major depression, obsessive-compulsive disorder and bipolar disorder.  The examiner noted that it may be helpful to note that bipolar disorder was associated with an increased risk of suicide, which is assumed the cause of death in this case.  Since the examiner could not diagnose the Veteran after-the-fact, he could not address the nexus question of whether the Veteran had a service-connected mental condition that was contributory to his death.  The examiner concluded that psychiatrists and psychologists had been sanctioned by ethical and licensing boards for diagnosing and offering opinions on persons to whom they never had contact.  

While it appears that the examiner was unable to diagnose the Veteran with PTSD posthumously given that he had never examined the Veteran and, thus, determined that he should rely on the professionals who had treated the Veteran, it is unclear why he was not able to render an opinion as requested as to whether any of the psychiatric disabilities that were in fact diagnosed during the Veteran's lifetime were etiologically related to service.  Thus, the Board must find that this opinion is inadequate for appellate review.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that another VA opinion with a different examiner should be prepared to determine whether any diagnosed psychiatric disability manifested in service or was otherwise etiologically related to service and, if so, whether the disability caused or contributed substantially or materially to the Veteran's death. 

Moreover, importantly, it does not appear that the requested cardiology opinion was done as directed in the Board's prior remand.  As such, this case must also be returned to comply with the Board's prior remand directives and obtain a VA cardiology opinion.  See Stegall, cited above.  

Lastly, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), which held that with regard to Dependency and Indemnity Compensation (DIC) claims, section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  The Board recognizes that the AOJ sent a VCAA letter to the appellant in April 2008, which provided the information and evidence needed to substantiate a claim for DIC benefits.  However, the letter failed to list the Veteran's service-connected disabilities, and notify the appellant of the evidence and information required to substantiate a DIC claim based on the Veteran's service-connected disabilities.  Moreover, the letter failed to provide information and evidence necessary for assignment of an effective date pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, in light of the need to remand for other matters, the AOJ should send another VCAA notice to the appellant in compliance with Hupp.  
   
Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a corrective VCAA notice in compliance with the Court's guidance in Hupp.  The notice should specifically list the Veteran's service-connected disabilities and include an explanation of the information and evidence necessary to substantiate a DIC claim based on the Veteran's service-connected disabilities.  Hupp v. Nicholson, 21 Vet. App. 342, 352- 53 (2007).  The letter should also provide information and evidence necessary for assignment of an effective date pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Thereafter, the Veteran's claims file should be forwarded to another VA psychiatrist/psychologist for review.  The doctor is requested to review all pertinent records associated with the claims files, including the Veteran's service treatment records, VA records, and private medical records, the August 2009 statement/opinion from Dr. Newman, as well as the appellant's August 2008 written statement.  Based on the medical evidence of record, the doctor should ascertain the nature of all psychiatric disabilities that the Veteran was diagnosed with during his lifetime as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

With respect to each diagnosed psychiatric disability, to include major depressive disorder, obsessive compulsive disorder and bipolar disorder, that were present during the Veteran's lifetime, the doctor should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any psychiatric disorder either had its onset in service or is etiologically related to the Veteran's military service or any incident thereof.  In addressing this, the doctor should note the Veteran's history regarding psychiatric complaints reported in service, as well as the Veteran's widow statements concerning the Veteran's symptoms and behavior.  The doctor should see the September 2012 Board Remand concerning other relevant evidence and ensure that such relevant evidence is discussed within the report.  If the doctor answers affirmatively, he/she is asked to offer an opinion as to whether any such psychiatric disorder at least as likely as not (i.e., 50 percent or greater probability) either caused the Veteran's death or contributed substantially or materially to his death. 

The doctor must provide complete rationale for any and all stated opinions.  If the doctor cannot provide the above requested opinions without resorting to speculation, it should be so stated and a rationale provided for such medical conclusion. 

3.  The claims folders should also be made available and reviewed by a VA cardiology doctor.  Based on the review of the claims files, the doctor should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected heart disabilities, to include hypertension, or the medications taken for his service-connected disabilities, either caused the Veteran's death or contributed substantially or materially to his death.  In this regard, the doctor should address the assertions made by the Veteran's widow and the medical text/article she has submitted in support of the claim.

The doctor should set forth a complete rationale for all findings and conclusions.  Such rational should include a discussion of the Veteran's service treatment records, post service treatment records, the August 2009  statement/opinion by Dr. R.N., as well as the Veteran's widow's argument concerning a relationship between the Veteran's death and service.  The doctor should see the September 2012 Board Remand concerning other relevant evidence and ensure that such relevant evidence is discussed within the report.  If the doctor cannot provide the above requested opinions without resorting to speculation, it should be so stated and a rationale provided for such medical conclusion. 

4.  Thereafter and any further development deemed necessary, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the appellant and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



